Exhibit 10.1

PAIN THERAPEUTICS, INC.

2000 EMPLOYEE STOCK PURCHASE PLAN

(as amended and restated)

Purpose. The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock through
accumulated payroll deductions. This Plan includes two components: a Code
Section 423 Plan Component and a Non-423 Plan Component. The Company’s intention
is to have the Code Section 423 Plan Component qualify as an “employee stock
purchase plan” under Section 423 of the Code, (although the Company makes no
undertaking or representation to maintain such qualification). The provisions of
the Code Section 423 Plan Component, accordingly, will be construed so as to
extend and limit participation in a uniform and nondiscriminatory basis
consistent with the requirements of Section 423 of the Code. In addition, this
Plan authorizes the grant of options under the Non-423 Plan Component that do
not qualify under Section 423 of the Code, pursuant to rules, procedures or
sub-plans adopted by the Administrator that are designed to achieve tax,
securities laws or other objectives for Eligible Employees and/or the Company.
Except as otherwise indicated, the Non-423 Plan Component will operate and be
administered in the same manner as the Code Section 423 Plan Component.

Definitions.

“Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.

“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any of the following events:

Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company; or

Change in Effective Control of the Company. If the Company has a class of
securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any 12 month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control; or

Change in Ownership of a Substantial Portion of the Company’s Assets. A change
in the ownership of a substantial portion of the Company’s assets which occurs
on the date that any Person acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 50% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For purposes of
this subsection (iii), gross fair market value means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.



--------------------------------------------------------------------------------

For purposes of this Section 2(d), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or Treasury Regulation thereunder will include such
section or regulation, any valid regulation or other official applicable
guidance promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.

“Code Section 423 Plan Component” means the component of this Plan that is
intended to meet the requirements set forth in Section 423(b) of the Code, as
amended. The provisions of the Code Section 423 Plan Component shall be
construed, administered and enforced in accordance with Section 423(b).

“Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.

“Common Stock” means the common stock of the Company.

“Company” means Pain Therapeutics, Inc., a Delaware corporation, or any
successor thereto.

“Compensation” means shall mean all base straight time gross earnings but
exclusive of payments for commissions, overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.

“Designated Subsidiary” means any Subsidiary that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan. The Administrator will determine whether employees of
any Designated Subsidiary shall participate in the Code Section 423 Plan
Component or the Non-423 Plan Component.

“Director” means a member of the Board.

“Eligible Employee” means any individual who is a common law employee of the
Company or a Designated Subsidiary and is customarily employed for at least
twenty (20) hours per week and more than five (5) months in any calendar year by
the Employer, other than an employee of a Designated Subsidiary under the
Non-423 Plan Component, who, as of the Enrollment Date, resides in a country
that has been excluded from participation in the Plan or who, as of the
Enrollment Date, is otherwise determined ineligible for participation in the
Non-423 Plan Component, at the discretion of the Administrator. For purposes of
the Plan, the employment relationship will be treated as continuing intact while
the individual is on sick leave or other leave of absence that the Employer
approves. Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated three
(3) months and one (1) day following the commencement of such leave. The
Administrator, in its discretion, from time to time may, prior to an Enrollment
Date for all options to be granted on such Enrollment Date, determine (on a
uniform and nondiscriminatory basis for employees who may participate in the
Code Section 423 Plan Component) that the definition of Eligible Employee will
or will not include an individual if he or she: (i) customarily works not more
than twenty (20) hours per week (or such lesser period of time as may be
determined by the Administrator in its discretion) or (ii) customarily works not
more than five (5) months per calendar year (or such lesser period of time as
may be determined by the Administrator in its discretion). Notwithstanding the
foregoing, for options granted under the Non-423 Plan Component, Eligible
Employee shall also mean any other employee of a Designated Subsidiary to the
extent that local law requires participation in the Plan to be extended to such
employee, as determined by the Administrator.



--------------------------------------------------------------------------------

“Employer” means the employer of the applicable Eligible Employee(s).

“Enrollment Date” means the first Trading Day of each Offering Period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Exercise Date” means the last Trading Day of each Purchase Period.

“Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq Stock Market,
its Fair Market Value will be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the date of determination (or on the last preceding Trading Day if the date of
determination is not a Trading Day), as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value will be the mean between
the high bid and low asked prices for the Common Stock on the date of
determination (or on the last preceding Trading Day if the date of determination
is not a Trading Day), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or

In the absence of an established market for the Common Stock, the Fair Market
Value thereof will be determined in good faith by the Administrator.

“New Exercise Date” means a new Exercise Date if the Administrator shortens any
Offering Period then in progress.

“Non-423 Plan Component” means a component of this Plan that is not intended to
meet the requirements set forth in Section 423(b) of the Code, as amended.

“Offering Periods” means the periods of approximately twenty-four (24) months
during which an option granted pursuant to the Plan may be exercised, commencing
on the first Trading Day on or after May 1st and November 1st of each year and
terminating on the first Trading Day on or after the May 1st and November 1st
Offering Period commencement date approximately twenty-four (24) months later.
The duration and timing of Offering Periods may be changed pursuant to Sections
4 and 20.

“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

“Participant” means an Eligible Employee that participates in the Plan.

“Plan” means this Pain Therapeutics, Inc. 2000 Employee Stock Purchase Plan, as
amended and restated, which includes a Code Section 423 Plan Component and a
Non-423 Plan Component.

“Purchase Period” means the approximately six (6) month period commencing after
one Exercise Date and ending with the next Exercise Date, except that the first
Purchase Period of any Offering Period will commence on the Enrollment Date and
end with the next Exercise Date.

“Purchase Price” means an amount equal to eighty-five percent (85%) of the Fair
Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be determined for subsequent Offering Periods by the Administrator subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule) or pursuant to
Section 20.



--------------------------------------------------------------------------------

“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

“Trading Day” means a day on which the national stock exchange upon which the
Common Stock is listed is open for trading.

Eligibility.

Offering Periods. Any Eligible Employee on a given Enrollment Date will be
eligible to participate in the Plan, subject to the requirements of Section 5.

Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate, which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations thereunder.

Offering Periods. The Plan will be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after May 1st and November 1st each year, or on such other date as the
Administrator will determine. The Administrator will have the power to change
the duration of Offering Periods (including the commencement dates thereof) with
respect to future offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected thereafter.

Participation. An Eligible Employee may participate in the Plan by
(i) submitting to the Company’s stock administration office (or its designee),
on or before a date determined by the Administrator prior to an applicable
Enrollment Date, a properly completed subscription agreement authorizing payroll
deductions in the form provided by the Administrator for such purpose, or
(ii) following an electronic or other enrollment procedure determined by the
Administrator.

Payroll Deductions.

At the time a Participant enrolls in the Plan pursuant to Section 5, he or she
will elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding fifteen percent (15%) of the Compensation,
which he or she receives on each pay day during the Offering Period; provided,
however, that should a pay day occur on an Exercise Date, a Participant will
have the payroll deductions made on such day applied to his or her account under
the subsequent Purchase Period or Offering Period, as the case may be. A
Participant’s subscription agreement will remain in effect for successive
Offering Periods unless terminated as provided in Section 10 hereof.

Payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof.

All payroll deductions made for a Participant will be credited to his or her
account under the Plan and will be withheld in whole percentages only. A
Participant may not make any additional payments into such account.



--------------------------------------------------------------------------------

A Participant may discontinue his or her participation in the Plan as provided
in Section 0, or may increase or decrease the rate of his or her payroll
deductions during the Offering Period by (i) properly completing and submitting
to the Company’s stock administration office (or its designee), on or before a
date determined by the Administrator prior to an applicable Exercise Date, a new
subscription agreement authorizing the change in payroll deduction rate in the
form provided by the Administrator for such purpose, or (ii) following an
electronic or other procedure prescribed by the Administrator; provided,
however, that a Participant may only make one payroll deduction change during
each month of the Offering Period. If a Participant has not followed such
procedures to change the rate of payroll deductions, the rate of his or her
payroll deductions will continue at the originally elected rate throughout the
Offering Period and future Offering Periods (unless terminated as provided in
Section 0). The Administrator may, in its sole discretion, limit the nature
and/or number of payroll deduction rate changes that may be made by Participants
during any Offering Period, and may establish such other conditions or
limitations as it deems appropriate for Plan administration. Any change in
payroll deduction rate made pursuant to this Section 0 will be effective as of
the first full payroll period following five (5) business days after the date on
which the change is made by the Participant (unless the Administrator, in its
sole discretion, elects to process a given change in payroll deduction rate more
quickly).

Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), a Participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period. Subject to Section 423(b)(8) of the Code and Section 3(b) hereof,
payroll deductions will recommence at the rate originally elected by the
Participant effective as of the beginning of the first Purchase Period scheduled
to end in the following calendar year, unless terminated by the Participant as
provided in Section 10.

Notwithstanding any provisions to the contrary in the Plan, the Administrator
may allow Eligible Employees to participate in the Plan via cash contributions
instead of payroll deductions if (i) payroll deductions are not permitted under
applicable local law, and (ii) the Eligible Employee is participating in the
Non-423 Plan Component or the Administrator determines that cash contributions
are permissible under Section 423 of the Code.

At the time the option is exercised, in whole or in part, or at the time some or
all of the Common Stock issued under the Plan is disposed of, the Participant
must make adequate provision for the Company’s or Employer’s federal, state, or
any other tax liability payable to any authority including taxes imposed by
jurisdictions outside of the United States, national insurance, social security
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company or
the Employer may, but will not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company or the Employer to meet
applicable withholding obligations, including any withholding required to make
available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Common Stock or any
other method of withholding the Company or the Employer deems appropriate.

Grant of Option. On the Enrollment Date of each Offering Period, each Eligible
Employee participating in such Offering Period will be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of Common Stock determined by dividing
such Eligible Employee’s payroll deductions accumulated prior to such Exercise
Date and retained in the Eligible Employee’s account as of the Exercise Date by
the applicable Purchase Price; provided that in no event will an Eligible
Employee be permitted to purchase during each Purchase Period more than 7,500
shares of the Company’s Common Stock (subject to any adjustment pursuant to
Section 19), and provided further that such purchase will be subject to the
limitations set forth in Sections 3(b) and 13. The Eligible Employee may accept
the grant of such option with respect to an Offering Period by electing to
participate in the Plan in accordance with the requirements of Section 5. The
Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of Common Stock that an
Eligible Employee may purchase during each Purchase Period of an Offering
Period. Exercise of the option will occur as provided in Section 8, unless the
Participant has withdrawn pursuant to Section 10. The option will expire on the
last day of the Offering Period.

Exercise of Option.

Unless a Participant withdraws from the Plan as provided in Section 0, his or
her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum



--------------------------------------------------------------------------------

number of full shares subject to the option will be purchased for such
Participant at the applicable Purchase Price with the accumulated payroll
deductions from his or her account. No fractional shares of Common Stock will be
purchased; any payroll deductions accumulated in a Participant’s account, which
are not sufficient to purchase a full share will be retained in the
Participant’s account for the subsequent Purchase Period or Offering Period,
subject to earlier withdrawal by the Participant as provided in Section 0. Any
other funds left over in a Participant’s account after the Exercise Date will be
returned to the Participant. During a Participant’s lifetime, a Participant’s
option to purchase shares hereunder is exercisable only by him or her.

If the Administrator determines that, on a given Exercise Date, the number of
shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or
(ii) the number of shares of Common Stock available for sale under the Plan on
such Exercise Date, the Administrator may in its sole discretion (x) provide
that the Company will make a pro rata allocation of the shares of Common Stock
available for purchase on such Enrollment Date or Exercise Date, as applicable,
in as uniform a manner as will be practicable and as it will determine in its
sole discretion to be equitable among all Participants exercising options to
purchase Common Stock on such Exercise Date, and continue all Offering Periods
then in effect or (y) provide that the Company will make a pro rata allocation
of the shares available for purchase on such Enrollment Date or Exercise Date,
as applicable, in as uniform a manner as will be practicable and as it will
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 20. The Company
may make a pro rata allocation of the shares available on the Enrollment Date of
any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Enrollment Date.

Delivery. As soon as reasonably practicable after each Exercise Date on which a
purchase of shares of Common Stock occurs, the Company will arrange the delivery
to each Participant the shares purchased upon exercise of his or her option in a
form determined by the Administrator (in its sole discretion) and pursuant to
rules established by the Administrator. The Company may permit or require that
shares be deposited directly with a broker designated by the Company or to a
designated agent of the Company, and the Company may utilize electronic or
automated methods of share transfer. The Company may require that shares be
retained with such broker or agent for a designated period of time and/or may
establish other procedures to permit tracking of disqualifying dispositions of
such shares. No Participant will have any voting, dividend, or other stockholder
rights with respect to shares of Common Stock subject to any option granted
under the Plan until such shares have been purchased and delivered to the
Participant as provided in this Section 9.

Withdrawal.

A Participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose, or (ii) following an
electronic or other withdrawal procedure determined by the Administrator. All of
the Participant’s payroll deductions credited to his or her account will be paid
to such Participant promptly after receipt of notice of withdrawal and such
Participant’s option for the Offering Period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made for
such Offering Period. If a Participant withdraws from an Offering Period,
payroll deductions will not resume at the beginning of the succeeding Offering
Period, unless the Participant re-enrolls in the Plan in accordance with the
provisions of Section 5.

A Participant’s withdrawal from an Offering Period will not have any effect upon
his or her eligibility to participate in any similar plan that may hereafter be
adopted by the Company or in succeeding Offering Periods that commence after the
termination of the Offering Period from which the Participant withdraws.

Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
Participant’s option will be automatically terminated.



--------------------------------------------------------------------------------

Interest. No interest will accrue on the payroll deductions of a participant in
the Plan, except as may be required by applicable law, as determined by the
Company, for Participants in the Non-423 Plan Component (or the Code Section 423
Plan Component if permitted under Code Section 423).

Stock.

Subject to adjustment upon changes in capitalization of the Company as provided
in Section 19 hereof, the maximum number of shares of Common Stock that will be
made available for sale under the Plan will be 500,000 shares of Common Stock.

Until the shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), a
Participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.

Shares of Common Stock to be delivered to a Participant under the Plan will be
registered in the name of the Participant or in the name of the Participant and
his or her spouse.

Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to determine
eligibility and to adjudicate all disputed claims filed under the Plan. Every
finding, decision and determination made by the Administrator will, to the full
extent permitted by law, be final and binding upon all parties. Notwithstanding
any provision to the contrary in this Plan, the Administrator may adopt rules or
procedures relating to the operation and administration of the Non-423 Plan
Component to accommodate the specific requirements of local laws and procedures
for jurisdictions outside of the United States. Without limiting the generality
of the foregoing, the Administrator is specifically authorized to adopt rules
and procedures regarding eligibility to participate, the definition of
Compensation, handling of payroll deductions, making of contributions to the
Plan (including, without limitation, in forms other than payroll deductions),
establishment of bank or trust accounts to hold payroll deductions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates that vary with local requirements. Further,
the Administrator is authorized to adopt sub-plans applicable to particular
Designated Subsidiaries or locations under the Non-423 Plan Component. The rules
of such sub-plans may take precedence over other provisions of this Plan, with
the exception of Section 13(a) hereof, but unless otherwise superseded by the
terms of such sub-plan, the provisions of this Plan shall govern the operation
of such sub-plan.

Designation of Beneficiary.

If permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any shares of Common Stock and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash. In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.

Such designation of beneficiary may be changed by the Participant at any time by
notice in a form determined by the Administrator. In the event of the death of a
Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the Company will
deliver such shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time.



--------------------------------------------------------------------------------

Transferability. Neither payroll deductions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition will be without effect, except
that the Company may treat such act as an election to withdraw funds from an
Offering Period in accordance with Section 10 hereof.

Use of Funds. The Company may use all payroll deductions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such payroll deductions unless otherwise required under local law,
as determined by the Administrator (in which case, the affected options will be
granted under the Non-423 Plan Component, if necessary). Until shares of Common
Stock are issued, Participants will only have the rights of an unsecured
creditor with respect to such shares.

Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of payroll
deductions, the Purchase Price, the number of shares of Common Stock purchased
and the remaining cash balance, if any.

Adjustments, Dissolution, Liquidation, Merger or Change in Control.

Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan that has
not yet been exercised, and the numerical limits of Sections 7 and 13.

Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the Participant’s option has been
changed to the New Exercise Date and that the Participant’s option will be
exercised automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.

Merger or Change in Control. In the event of a merger or Change in Control, each
outstanding option will be assumed or an equivalent option substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
option, the Offering Period with respect to which such option relates will be
shortened by setting a New Exercise Date on which such Offering Period shall
end. The New Exercise Date will occur before the date of the Company’s proposed
merger or Change in Control. The Administrator will notify each Participant in
writing prior to the New Exercise Date, that the Exercise Date for the
Participant’s option has been changed to the New Exercise Date and that the
Participant’s option will be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offering Period
as provided in Section 10 hereof.

Amendment or Termination.

The Administrator, in its sole discretion, may amend, suspend, or terminate the
Plan, or any part thereof, at any time and for any reason. If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under local laws, as further set forth in Section 12 hereof)
as soon as administratively practicable.



--------------------------------------------------------------------------------

Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable that are
consistent with the Plan.

In the event the Administrator determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, the Administrator
may, in its discretion and, to the extent necessary or desirable, modify, amend
or terminate the Plan to reduce or eliminate such accounting consequence
including, but not limited to:

amending the Plan to conform with the safe harbor definition under FASB ASC
Topic 718 – Stock Compensation, including with respect to an Offering Period
underway at the time;

altering the Purchase Price for any Offering Period including an Offering Period
underway at the time of the change in Purchase Price;

shortening any Offering Period by setting a New Exercise Date, including an
Offering Period underway at the time of the Administrator action;

reducing the maximum percentage of Compensation a Participant may elect to set
aside as payroll deductions; and

reducing the maximum number of Shares a Participant may purchase during any
Offering Period or Purchase Period.

Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.

Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

Conditions Upon Issuance of Shares. Shares of Common Stock will not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto will comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed, and will be further subject to the approval of
counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

Code Section 409A. The Code Section 423 Plan Component is exempt from the
application of Code Section 409A. The Non-423 Plan Component is intended to be
exempt from Code Section 409A under the short-term deferral exception and any
ambiguities in the Plan shall be construed and interpreted in accordance with
such intent. In furtherance of the foregoing and notwithstanding any provision
in the Plan to the contrary, if the Administrator determines that an option
granted under the Plan may be subject to Code Section 409A or that any provision
in the Plan would cause an option under the Plan to be subject to Code
Section 409A, the Administrator may amend the terms of the Plan and/or of an
outstanding option granted under the Plan, or take such other action



--------------------------------------------------------------------------------

the Administrator determines is necessary or appropriate, in each case, without
the Participant’s consent, to exempt any outstanding option or future option
that may be granted under the Plan from or to allow any such options to comply
with Code Section 409A, but only to the extent any such amendments or action by
the Administrator would not violate Code Section 409A. Notwithstanding the
foregoing, the Company shall have no liability to a Participant or any other
party if the option to purchase Common Stock under the Plan that is intended to
be exempt from or compliant with Code Section 409A is not so exempt or compliant
or for any action taken by the Administrator with respect thereto. The Company
makes no representation that the option to purchase Common Stock under the Plan
is compliant with Code Section 409A.

Stockholder Approval. The Plan will be subject to approval by the stockholders
of the Company within twelve (12) months after the date the Plan is adopted by
the Board. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

Automatic Transfer to Low Price Offering Period. To the extent permitted by
Applicable Laws, if the Fair Market Value of the Common Stock on any Exercise
Date in an Offering Period is lower than the Fair Market Value of the Common
Stock on the Enrollment Date of such Offering Period, then all participants in
such Offering Period will be automatically withdrawn from such Offering Period
immediately after the exercise of their option on such Exercise Date and
automatically re-enrolled in the immediately following Offering Period as of the
first day thereof.